Title: To George Washington from Benjamin Lincoln, 3 October 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Private
                     My dear General
                     War Office Octr 3 1782
                  
                  I am informed that the commissioners for settling a general cartel are returned without affecting any thing and that it is not probable a general cartel will be soon agreed on.
                  Can we not with propriety go into a partial exchange as heretofore?  It is particularly hard for many of the foreign officers to be held prisoners of war they are deranged and wish to return to Europe where they can be employed were they Exchanged—besides there are many American officers who are deranged Also and wish to return to private life, but are disagreeably held by their paroles these are evils to which individuals are exposed which the public are burdened with the full pay and subsistance of these officers who are not benefited on the whole thereby.
                  If your Excellency should not think your self authorised to make any partial exchanges as the resolves of Congress now stand—and should be of opinion that justice to individuals & an attention to the public interest requires it—I will request the particular direction of Congress of the subject—which I am unwilling to do untill I know your Excellencys opinion on the matter.  I have the honor to be My dear General with perfect esteem your Excellencys most Obedient servant
                  
                     B. Lincoln
                  
               